IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 95-20660
                         Summary Calendar
                        __________________


GLENN ANDERSON,

                                     Plaintiff-Appellant,

versus

UNITED STATES AIR FORCE,

                                     Defendant-Appellee.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. CA-H-95-679
                        - - - - - - - - - -
                           April 11, 1996
Before HIGGINBOTHAM, DUHE’ and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Glenn Franklin Anderson appeals the dismissal of his

petition for a writ of mandamus on grounds of res judicata.     We

have reviewed the record and the briefs, and AFFIRM the judgment

for essentially the same reasons set forth by the district court.

Anderson v. Secretary of the Air Force, No. CA-H-95-679 (S.D.

Tex. Jul. 10, 1995).




     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                            No. 95-20660
                                 -2-

     In a prior appeal to this court, this court ordered Anderson

to pay $500 in sanctions pursuant to Fed. R. App. P. 38 for the

filing of a frivolous action against the same party and involving

the same cause of action.   Anderson is BARRED from filing any

pleadings or documents of any kind, either in the district courts

of this circuit or in this court, without advance written

permission of a judge of the forum court.   Any attempt by

Anderson to file frivolous pleadings in the future will result in

further sanctions.   All of Anderson's motions and filings

pertaining to this case are DENIED as moot.

     APPEAL DISMISSED.   See 5th Cir. R. 42.2.